Case: 17-11138      Document: 00514565073         Page: 1    Date Filed: 07/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 17-11138
                                                                                FILED
                                                                            July 20, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE VILLANUEVA-CARDENAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-386-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Jose Villanueva-Cardenas appeals his eight-month prison sentence
following the revocation of the supervised release term imposed as part of his
2015 sentence for illegal reentry. Villanueva-Cardenas argues that the district
court proceedings violated Federal Rule of Criminal Procedure 32.1(a)(1)
because he was held in custody for violating his supervised release yet was not
promptly taken before a magistrate judge.              As the parties agree, because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11138     Document: 00514565073      Page: 2   Date Filed: 07/20/2018


                                  No. 17-11138

Villanueva-Cardenas failed to raise this issue in the district court, it is subject
to plain error review. See United States v. Peltier, 505 F.3d 389, 391 (5th Cir.
2007).
      Villanueva-Cardenas has failed to show that it is clear or obvious that
he was in custody for violating his supervised release during the 40 days in
question. See Puckett v. United States, 556 U.S. 129, 135 (2009). In any event,
Villanueva-Cardenas has likewise failed to show that any alleged error, even
if plain, affected his substantial rights. See id. The record shows that the
district court reduced his consecutive prison sentence for his new illegal
reentry offense to reflect credit for the 40 days at issue. The judgment of the
district court is AFFIRMED.




                                        2